




Exhibit 10(iii)(a)






WHIRLPOOL CORPORATION
2010 Omnibus Stock and Incentive Plan
Strategic Excellence Program
Stock Option Grant Document
1.
The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”), has granted to you a
non-statutory stock option to purchase shares of common stock of the Company
(the “Award”) under certain conditions pursuant to the Company's 2010 Omnibus
Stock and Incentive Plan (the “Omnibus Plan”). The number of shares subject to
the Award, and the exercise price are indicated on your Grant Summary. Your
option is subject to the provisions of the Omnibus Plan and this grant document.

2.
Your option will vest in annual installments substantially equal to one-third of
the total number of shares subject to the Award on the first, second, and third
anniversaries of the Grant Date specified on your Grant Summary.

3.
You must exercise your vested option prior to the tenth anniversary of the Grant
Date (the “Expiration Date”). To exercise your vested option, you need to make
full payment to the Company through its designated third party administrator
pursuant to such administrative exercise procedures as the administrator may
implement from time to time, in cash in U.S. dollars, or in common stock of the
Company or in a combination of cash and stock. If all or part of the payment is
in shares of common stock of the Company, these shares will be valued at their
Fair Market Value on the date of exercise. Notwithstanding the foregoing, if you
fail to exercise your vested options prior to the Expiration Date, to the extent
that the fair market value of the shares of common stock of the Company subject
to such vested options exceeds the exercise price of such vested options on such
Expiration Date, all of such unexercised, vested options shall be automatically
exercised on a “Net Exercise” (as defined in the Omnibus Plan) basis on such
Expiration Date.

4.
If you retire from the Company or any of its subsidiaries following five years
of service and attainment of age 55 (“Retirement”) or if you cease employment
with the consent of the Committee, all of your options under this Award shall
immediately vest and you may pay for and receive all or any of the shares, but
you must take this action on or before the date of either (i) the fifth
anniversary of your Retirement or (ii) the Expiration Date, whichever date
occurs first; provided, however, that you may not exercise any option under this
Award earlier than the first anniversary of the Grant Date.

5.
If you cease employment due to disability, all of your options under this Award
shall immediately vest and you may pay for and receive all or any shares,
provided you take this action on or before the date of either (i) the third
anniversary of your termination due to disability or (ii) the Expiration Date,
whichever date occurs first; provided, however, that you may not exercise any
option under this Award earlier than the first anniversary of the Grant Date.

6.
If you cease employment due to death, all of your options under this Award shall
immediately vest and your beneficiary under the Omnibus Plan may pay for and
receive all or any shares, provided your beneficiary takes this action on or
before the date of either (i) the third anniversary of your death or (ii) the
first anniversary of the Expiration Date, whichever date occurs first; and
further provided that your beneficiary may not exercise any option under this
Award earlier than the first anniversary of the Grant Date.

7.
If you die after Retirement, or termination from employment due to disability,
or termination with the consent of the Committee, your beneficiary under the
Omnibus Plan may pay for and receive all or any of the shares, provided your
beneficiary takes this action on or before the date of either (i) the second
anniversary of your death or (ii) the first anniversary of the Expiration Date,
whichever date occurs first; and further provided that your beneficiary may not
exercise any option under this Award earlier than the first anniversary of the
Grant Date.

8.
The terms of Section 11 of the Omnibus Plan shall apply to the Award, provided
that the definition of Change in Control set forth in the Appendix hereto shall
be substituted for the definition set forth in Section 11.3. In addition, for
purposes of Section 11.2(a) of the Plan, you will only be entitled to the
accelerated vesting contemplated thereunder in connection with a termination of
employment within 24 months following a Change in Control if such termination of
employment is by the Company without cause or by you for Good Reason as defined
in the Appendix.







--------------------------------------------------------------------------------




9.
If you cease to be employed by the Company or any of its subsidiaries for any
reason other than as provided above with respect to Retirement, death,
disability, Change in Control or with the consent of the Committee, then this
Award shall terminate on the date you cease to be so employed and all of your
then outstanding options shall terminate immediately.

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local law income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.
10.
You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. Alternatively, or in addition, if
permissible under local law, the Company may (i) sell or arrange for the sale of
shares that you acquire to meet the withholding obligation for Tax-Related
Items, and/or (ii) withhold in shares, provided that the Company only withholds
the amount of shares necessary to satisfy the minimum withholding amount.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Omnibus Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver any Company common stock
if you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.

11.
By accepting the Award, you acknowledge that:

(i)
the Award is governed by the Omnibus Plan and you are voluntarily participating
in the Omnibus Plan;

(ii)
the Omnibus Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Omnibus Plan and this
Agreement;

(iii)
your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;

(iv)
in the event that you are not an employee of the Company, the Award will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment contract
with the Employer or any subsidiary or affiliate of the Company;

(v)
the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of such awards, even
if such awards have been granted repeatedly in the past, and all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;

(vi)
the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(vii)
the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) until you have
exercised the options and they are settled by issuance of such shares of common
stock to you;

(viii)
the attempted transfer or other disposition of the Award shall be void and shall
nullify your Award, resulting in the cancellation of the Award by the Company.

(ix)
the future value of the underlying shares is unknown and cannot be predicted
with certainty, if the underlying shares do not increase in value, the options
will have no value;

(x)
if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price.









--------------------------------------------------------------------------------




12.
No claim or entitlement to compensation or damages shall arise from termination
of the Award as a result of your termination from employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim.

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.
13.
You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out, is due
to, or is in any way connected with any misconduct or violation of Company or
Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests. In addition, the Award shall be subject to forfeiture to the Company
in accordance with the policy promulgated by the Company to comply with the
requirements of Section 10D(b)(2) of the Securities Exchange Act of 1934, as
amended.

14.
You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient's country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

15.
Neither this Award nor any shares to be acquired pursuant to any payment under
this Award have been or will be registered under any securities laws other than
the federal securities laws of the United States. Any shares acquired pursuant
to this Award may not be sold, transferred, or otherwise traded without the
registration under or an exemption from any applicable requirements of any
securities laws applicable to you, and each certificate representing such shares
will bear an appropriate legend to that effect.

16.
The Committee reserves and shall have the right to change the provisions of this
Agreement in any manner that it may deem necessary or advisable to carry out the
purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.







--------------------------------------------------------------------------------




17.
The Company may, in its sole discretion, decide to deliver any documents related
to the Award or participation in the Omnibus Plan or future awards that may be
granted under the Omnibus Plan, if any, by electronic means or to request your
consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

18.
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.





